Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 9, 11, and 20 are amended.

Response to Arguments
Applicant’s arguments, filed 02/24/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying criteria used for trust for claims 1, 11, and 20 (Remarks, pp. 9-13).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marins.  Please see citation below.
Additionally, Double Patenting rejection presented in Final Rejection, 8/11/2020, is held in abeyance until further prosecution is completed.  Applicant indicated agreeability to filing a terminal disclaimer if needed (Remarks, filed 10/23/2020, p. 9, footnote).  Please note that US 20200151622 would also be additionally considered in any future double patenting rejection. 
Examiner acknowledges and thanks Applicant for claim clarifications in response to Examiner comments in previous rejection.  However, changes made to claim 9 are also requested to claim 18.
Examiner held an interview on 6/2/2021 and suggested an examiners amendment to expedite prosecution and bring to a state of allowance by clarifying “criteria…trust” and further defining “adjusting a clustering process”.  No agreement was reached.  Applicant chose to continue prosecution with currently filed subject matter. 


Applicant’s invention as claimed:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “…device classification service clusters the endpoint devices …based on their telemetry data…” and  “…device classification service labels the endpoint devices …as being of an unknown…” in claims 1, 11, and 20.
Claim 1 is used as representative claims.  The claims invoke 112(f) because they use a generic place holder “device classification service” (prong 1) coupled with functional language “clusters the endpoint devices” or “labels the endpoint devices”  (prong 2) , the “web server” is not modified by prong 3) as required in MPEP 2181(I). Also, a skilled artisan would not recognize a definite structure in the claim element “web server”.  Thus, since the three prong test applies here, the limitation invokes 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, FIG. 4 is a device classification service 408 that may be hosted on one or more of networking devices 406 or be in communication therewith. In general, device classification service 408 is configured to take as input telemetry data 410 captured by networking device 406 regarding network traffic associated with endpoint 20 device 402 and, based on the captured telemetry, identify the device type 412 of endpoint 
device 402. For example, device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402 (see instant specification, fig. 4 and p. 12, ll. 16-24). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims, 1, 11, and 20 recite “selected based on…criteria…indicative of trust” however “criteria” as recited in specification is related to the collecting/analyzing of telemetry data/feedback signals/feature vectors to create a cluster of users (para. 61 and 72) and “trust” only comes into play when validating the cluster label given by the users based on an agreement rate, not creating the cluster of users.  Also, Applicant’s arguments (Remarks p. 12) and specification provide for selecting based on an agreement rate to define the number L different labels needed (para. 82).  It is not clear what criteria is being used and how it is related to trust.  Examiner has interpreted the claim limitation as criteria indicating an “agreement rate” to users.
Additionally, the recited claims seems to suggest “criteria” associated with user interface, however it is not certain how the “criteria” is linked to user interface.  The criteria as explained above seems to be linked to an agreement rate for a user without consideration of a user interface.  Obtaining user interfaces that have similar telemetry data is cited as being taught by Dezent and Garera in combination as shown above. 
The dependent claims do not cure any of the deficiencies and are therefore rejected for similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dezent et al. (US 2018/0375887), herein after Dezent and further in view of Garera et al. (US 2014/0314311), herein after Garera and further in view of Marins et al. (US 2012/0284090), herein after Marins.

Regarding claim 1, 
Dezent teaches a method comprising:  2receiving, at a labeling service, telemetry data for a cluster of endpoint devices in 3a first network environment (see figs. 1-2 and para. 31-34, receiving at subsystem 200 (i.e. subsystem includes sensor unit and subscriber unit wherein subsystem is part of TSE unit 106) captured traffic/telemetry data for a class or group of IOT devices in core network);
wherein a device classification service clusters the endpoint devices in the cluster based on their telemetry data (see figs. 1-2 and para. 31-34 and 36, wherein controller of subsystem via analyzer unit clusters particular device into class or group based on captured traffic/telemetry data);
further wherein a device type sclassifier of the device classification service labels the endpoint devices in the cluster as being of an unknown device type that does not match existing device profiles of the device type classifier (see fig. 2, para. 36-38, analyzer unit via policy component flag IoT devices that are considered outliers that do match feature, characteristics, or profile indicators of other IoT devices);
8identifying, by the labeling service, one or more other network environments that are different than the first network environment in 9which endpoint devices are located that have similar telemetry data as that of the cluster 10of endpoint devices that the device classification service has labeled as being of the unknown device type (see fig. 2, para. 35-38, identifying and tracking by components of the subsystem all network environment in which IoT devices exhibit outlier characteristics similar to the profiles of candidate class flagged and placed into quarantine, wherein network activity profiling may be based on different network locations (see fig.2 and para. 30)).  
Dezent fails to teach obtaining a first device type label via user interface and device type labels for the cluster of device types via interfaces from manual entry from users that are crowdsourced and validating the device type label.
However, in analogous art Garera teaches 
(see fig. 1 and fig. 3 and paras. 37, 45 and 48, obtaining by classifier a classification value for a product of a group (indicative of a “cluster of endpoint devices”) via analyst module of system 300 (i.e. wherein system 300 may be implemented on server 102 including analyst module and crowdsourcing forum indicative of including multiple user interfaces));  
11obtaining, by the labeling service, device type labels for the cluster of endpoint 12devices via a selected set of user interfaces of the user interfaces from the identified one or more other network 13environments, wherein the obtained device type labels are crowd sourced from manual entries by one or more users at the user interfaces, (see fig. 3 and paras. 42-43, obtaining by classifier classification values for group of product (para. 48) via crowdsourcing workstations (indicative of “interfaces”) of a crowdsourcing forum wherein individuals associated with crowdsourcing workstation can enter substitute classification values); 
and 14validating, by the labeling service, the first device type label for the cluster using 15the device type labels obtained via the selected set of user interfaces from the identified 16one or more other network environments (see paras. 44-47, submitting the classification values from the selected crowdsourced forum to the analyst workstation which then validates classification values).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the obtaining a first device type label via user interface and device type labels for the cluster i.e. including obtained values from crowdsourced individuals, see Garera, para. 42-43) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items (see Garera, paras. 44-47).    
Dezent in view of Garera fails to teach selecting user based on criteria indicative of trust. 
However, in analogous art Marins teaches 
wherein the selected set of user interfaces are selected based on one or more criteria associated with the user interfaces indicative of trust (see paras. 25 and 35, wherein participating user is assembled (i.e. “selected”) based on one or more activities associated with the participating user trust score ).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include selecting user based on criteria indicative of trust as taught in Marins because it amounts to applying a known technique (i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having see Marins, paras. 112).    

Regarding independent claims 11 and 20, 
The claims recite an apparatus and a tangible non-transitory computer-readable medium storing program instructions that execute the method of claim 1; therefore, the same rationale for rejection applies.

Regarding claims 2 and 12,
The combination of Dezent and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach retraining of device type classifier using validated device type label.
However, in analogous art Garera teaches 
2initiating retraining of the device type classifier using the validated device type label for the cluster of endpoint devices (see paras. 47, adding classification values that have been validated to the production data set (indicative of “retraining”)).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include retraining of device type classifier using validated device type label as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, see Garera, paras. 44-47).    

Regarding claim 3,
The combination of Dezent and Garera teaches the limitations as described in claim 1 above.
Dezent further teaches 2wherein the labeling service is a cloud-based service, and 2wherein the other network environments are networks that are remote from first network 3environment (see fig. 1, paras. 23 and 24, service operates on a cloud remote from other devices and wherein networks may exist as separate enterprise networks 101, 012, 103, 115 and 116).

Regarding claims 4 and 13,
The combination of Dezent and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach determining whether a threshold number of device type labels obtained match the first label.
However, in analogous art Garera teaches 


      wherein validating the first device type label for the cluster 2using the device type labels obtained via the selected set of user interfaces from the 3identified one or more other network environments comprises:  4determining whether a threshold number of the device type labels obtained via the sselected set of user interfaces match the first device type label (see para. 40 and 44, determining a high confidence of classification values based on classification values submitted by crowdsourcing workstations being above a certain threshold).
i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determining whether a threshold number of device type labels obtained match the first label as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value (see Garera, paras. 44-47).    

Regarding claims 5 and 14, 
The combination of Dezent and Garera teaches the limitations as described in claims 4 and 13 above.
Dezent in view of Garera fails to teach utilizing trust scores associated with a user.
However, in analogous art Marins teaches 


      wherein the threshold is based on a trust score associated with a user of the first user interface (see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold (see also, paras. 2-4 and 45)).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having a specific threshold or criteria for users that contribute and participate (see Marins, paras. 112).    

Regarding claims 6 and 15 
The combination of Dezent, Garera and Marins teaches the limitations as described in claims 5 and 14 above.
Dezent in view of Garera fails to teach utilizing trust scores associated with a user.
However, in analogous art Marins teaches 


      wherein the threshold is based further on trust scores 2associated with the selected set of user interfaces (see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold, wherein users may span plurality of entities (see also, paras. 2-4 and 45)).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include utilizing trust scores i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having a specific threshold or criteria for users that contribute and participate (see Marins, paras. 112).    

Regarding claim 7 and 16,
The combination of Dezent and Garera teaches the limitations as described in claim 4 and 13 above.
Dezent further teaches   


      wherein the threshold is based in part on indexes of 2compromise associated with the endpoint devices in the cluster by a security engine of 3the first network environment (see paras. 49 and 96-97, wherein a threshold value is based in part on the IoT devices being grouped by a behavior profile (or “indexes of compromise) based on security concerns or security patches received from server).

Regarding claim 8 and 17,
The combination of Dezent and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent further teaches   


      selecting, by the labeling service, the set of user interfaces based in part on 3measures of similarity between the telemetry data of the endpoint devices located in the one or more other network environments and that of the endpoint devices in the cluster (see paras. 46-47, determining similar IoT devices based on pattern of behavior or irregular characteristics exhibited in collecting data, wherein the IoT devices may be those of the cluster or other hosts).


Regarding claims 9 and 18,
The combination of Dezent and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach determining that the device type labels obtained via interfaces do not agree with first label and in response adjusting a clustering process to identify the endpoint devices that have similar telemetry data.
However, in analogous art Garera teaches 
  


      wherein validating the first device type label for the cluster 2using the device type labels obtained via the selected set of user interfaces from the 3identified one or more other network environments comprises: 4determining that the device type labels obtained via the selected set of user sinterfaces do not agree with the first device type label type (see paras. 42-46, determining that the classification values obtained via the crowdsourced forum are not valid classifications),
and, in response, 6adjusting a clustering process used to identify the endpoint devices in the identified one or more other network environments that have 7similar telemetry data as that of the cluster of endpoint devices, based on the 8determination (see paras. 42-46, and in response sending only the invalid classifications back to the crowdsourced forum (indicative of “adjusting a clustering process”) to determine proper feedback).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value and sending back for proper feedback (see Garera, paras. 44-47).    

Regarding claim 10 and 19,
The combination of Dezent and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach sending label request to selected set of interfaces that include telemetry data.
However, in analogous art Garera teaches 


wherein obtaining the device type labels for the cluster of 2endpoint devices via the selected set of user interfaces from the identified one or more 3other network environments comprises: 4sending label request to the selected set of user interfaces that include the stelemetry data for the cluster (see paras. 42-46, sending the invalid classifications back to the crowdsourced forum to determine proper feedback).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value and sending back for proper feedback (see Garera, paras. 44-47).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20170149775 – Bachar, determining and comparing usage profiles of devices, using crowdsourced data to determine similar devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458